Citation Nr: 1647520	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1959 to May 1960 and on active duty from August 1961 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2005 rating decision denied entitlement to service connection for hearing loss.

2.  With respect to the bilateral hearing loss disability claim, evidence associated with the Veteran's claims file after the denial in July 2005 is relevant and probative.

3.  A July 2005 rating decision denied entitlement to service connection for tinnitus.

4.  With respect to the tinnitus claim, evidence associated with the Veteran's claims file after the denial in July 2005 is relevant and probative.
CONCLUSION OF LAWS

1.  The July 2005 rating decision which denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received and the claim for entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The July 2005 rating decision which denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

4.  New and material evidence has been received and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to these issues need not be addressed.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

A February 1974 rating decision denied a claim for entitlement to service connection for "defective hearing, bilateral."  The rating decision stated that "[t]here was no record of complaint or diagnosis of any hearing difficulty in-service" and "[w]hatever hearing loss the [V]eteran may currently have cannot be considered related to service."  The Veteran was notified of the February 1974 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.

A March 2001 rating decision "confirmed and continued" the previous denial of service connection for defective hearing and denied a claim for entitlement to service connection for tinnitus.  With respect to defective hearing, the rating decision stated that the claim was reopened, that "[t]here is no evidence showing this condition was incurred in or aggravated by military service," that "[b]ased on the service medical records there was no hearing loss or complaint of hearing loss during active duty" and that "[t]here is no evidence to show hearing became worse during service with medical evidence to show a current hearing loss is related to military service as opposed to age related or post service noise exposure."  With respect to tinnitus, the rating decision stated that "[s]ervice connection for tinnitus is denied since this condition neither occurred in nor was caused by service" and that "[t]here is nothing in the service medical records to show the [V]eteran with tinnitus during military service.  The outpatient treatment reports do not contain an actual diagnosis of tinnitus."  The Veteran was notified of the March 2001 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final

A July 2005 rating decision confirmed and continued the previous denials of service connection for hearing loss and tinnitus.  With respect to both hearing loss and tinnitus, the rating decision stated that a letter was sent to the Veteran stating that:

the evidence must show you had an injury in military service or a disease that began in or was made worse during military service or there was an event in service which caused injury or disease; you have a current disability; and there is a relationship between your current disability and an injury, disease, or event in military service.  To date, no response has been received.

With respect to tinnitus, the rating decision also stated that "[i]n the absence of medical evidence showing you have been diagnosed with tinnitus and that such condition was incurred during military service, service connection remains denied." The Veteran was notified of the July 2005 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

In review of the procedural history outlined above, with respect to the claim for entitlement to service connection for a bilateral hearing loss disability, the prior rating decisions did not clearly indicate that an in-service event occurred, with the March 2001 rating decision stating that "[b]ased on the service medical records there was no hearing loss or complaint of hearing loss during active duty."  

On September 2, 2010, VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  This letter introduced the Duty MOS (military occupational specialties) Noise Exposure Listing, a rating job aid for determinations regarding service connection for hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of MOSs and the corresponding probability of hazardous noise exposure.  Based on a veteran's records, each MOS documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection.  The Board notes that Fast Letter 10-35 was rescinded due to its incorporation into the VA Adjudication Procedures Manual (M21-1) and that substantively similar information is included in the M21-1.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e.  

The Veteran's DD 214 for the period of active service from August 1961 to August 1964 noted an MOS of wheeled vehicle mechanic.  Comparing this MOS to the Duty MOS Noise Exposure Listing, it is listed as having a highly probable probability of exposure to hazardous noise.  In an April 2011 VA examination request, the AOJ referenced this MOS and stated that "[t]herefore, noise exposure in service is conceded by VARO."  As such, an in-service event, specifically exposure to hazardous noise, has been shown by new evidence, which cures a prior evidentiary defect.  This new evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for hearing loss is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

In review of the procedural history outlined above, with respect to the claim for entitlement to service connection for tinnitus, the prior rating decisions also did not clearly indicate that an in-service event occurred, with the March 2001 rating decision stating that "[t]here is nothing in the service medical records to show the [V]eteran with tinnitus during military service."  In addition, both the March 2001 and July 2005 rating decisions referenced the lack of a current diagnosis of tinnitus.  For the same reasons as discussed above with respect to the bilateral hearing loss disability claim, an in-service event, specifically exposure to hazardous noise, has now been shown by new evidence, which cures a prior evidentiary defect.  In addition, an April 2011 VA audio examination report noted under the diagnosis section "[s]evere, constant, bilateral subjective tinnitus."  This new evidence also cures a prior evidentiary defect, specifically a current diagnosis of tinnitus.  The previously discussed new evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for tinnitus is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


ORDER

The application to reopen a claim for entitlement to service connection for hearing loss is granted.

The application to reopen a claim for entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's service treatment records (STRs) included a July 1964 separation examination report, which did not contain audiometric test results.  The Veteran's hearing was noted to be 15/15 bilaterally based on whispered voice testing.  The Veteran was afforded a VA audio examination in April 2011.  An opinion was provided stating that "[t]here is no documentation of ear/frequency specific hearing levels at time of [release from active duty]" and that "[t]herefore, based on the Veteran's reported history of significant noise exposure both during and after military service, it is not possible to determine if the etiology of the hearing loss or tinnitus is related to military noise exposure without resorting to mere speculation."

As noted in in the Introduction above, the Veteran served on ACDUTRA from November 1959 to May 1960 and on active duty from August 1961 to August 1964.  Of record is a NGB Form 22 that noted that the Veteran served in the United States Army Reserves from September 1959 to August 1961 and from August 1964 to October 1967.  This form also noted that the Veteran served in the Army National Guard of Minnesota from December 1973 to December 1975.  A separate NGB Form 22 noted that the Veteran served in the Army National Guard of Arizona from January 1983 to February 1990.  In a March 2011 statement, the Veteran referenced that during the December 1973 to December 1975 Army National Guard of Minnesota service he "[h]ad hearing tested by unit - great hearing loss."     

As referenced, the rationale provided for the April 2011 VA examiner's inability to provide an opinion as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus was based on the lack specific hearing levels upon separation from active duty.  Any STRs available from the Veteran's Reserve and National Guard service may include hearing tests, to include during the December 1973 to December 1975 Army National Guard of Minnesota service as referenced by the Veteran in his March 2011 statement.  As these records may therefore be relevant to the claims on appeal, remand is required pursuant to VA's duty to assist and on remand, appropriate efforts to attempt to obtain any Reserve or National Guard STRs that may be available must be made.  Following such efforts, the AOJ should consider whether a new VA opinion is necessary with respect to the etiology of the Veteran's claims on appeal that considers any newly acquired evidence.

In addition, the Board notes that the Veteran's representative submitted a statement in August 2016.  A subject was noted of "[s]poilation of evidence."  It was stated that "[t]he 1964 - 1984 reserve/National Guard STRs have been stripped from the record along who knows what else" and "[i]t appears from the 2011 VA examination request that additional active duty STRs showing hearing loss were received.  If so, they are since suppressed."  It was additionally stated that "[t]he file is returned until such time as the Board....and the Secretary choose to comply with their statutory, regulatory and professional obligations."  It was also stated that "[t]here is no point to The American Legion reviewing this file until we actually have the file, not just what managed to escape the Secretary's shredder."   Citation was made to the recent United States Court of Appeals for Veterans Claims case Robinson v. McDonald, 28 Vet. App. 178 (2016), which was noted to "set a precedent for these situations."  

The Veteran's representative also submitted copies of two documents of record in the Veteran's claims file.  The first document was an April 2011 VA examination request for an audio examination.  Under the STRs heading, the examination request stated that "[STRs] show normal hearing on entrance and a shift upon separation from active duty."  The representative underlined the words "a shift upon separation from active duty" and wrote in hand "new from 1974 missing?"  

In review of the original April 2011 VA examination request, it appears that such document included a mistake by the AOJ regarding a shift of hearing from entrance to separation.  As noted earlier, a July 1964 separation examination report did not contain audiometric test results and the Veteran's hearing was noted to be 15/15 bilaterally based on whispered voice testing.  Of record is an October 1959 examination report, prior to the Veteran's November 1959 to May 1960 ACDUTRA service and labeled as for enlistment in the United States Army Reserve, which also did not contain audiometric test results and noted the Veteran's hearing to be 15/15 bilaterally based on whispered voice testing.  Also of record is a July 1961 enlistment examination report, prior to the Veteran's August 1961 to August 1964 active duty service.  The scanned version of this document is difficult to read, but it also did not contain audiometric test results and appeared to note the Veteran's hearing to be 15/15 bilaterally based on whispered voice testing.

The Board notes that a February 1974 rating decision stated that "[i]nduction and discharge exams indicate the [V]eteran's hearing was 15/15.  There was no record of complaint or diagnosis of any hearing difficulty in service."  Based on the evidence of record, it appears that the AOJ made a mistake in the April 2011 VA examination request in referencing a shift of hearing from entrance to separation, as both entrance examination reports and the separation examination report did not contain audiological findings and contained the same whispered voice test results.    

With regards to the second document submitted by the representative, this was a copy of the April 2011 VA examination report.  This report stated under the "comments on records" heading "10/19/59 (enl) through 7/10/84 (separation): 15/15 bilaterally.  No mention of tinnitus."  The representative circled and/or underlined "through 7/10/84" and wrote in hand "64-84 missing."  Upon review of the Veteran's separation examination report, this was dated July 10, 1964.  As such, it appears that the VA examiner made a mistake with the date noted in the examination report and noted July 10, 1984 instead of July 10, 1964. 

The Board acknowledges the Veteran's representative's August 2016 statement.  Based on the proceeding discussion, however, the current evidence does not indicate that any documents were spoiled, stripped or suppressed and suggests that the AOJ and the VA examiner made mistakes on the identified documents.  Also, the citation to Robinson v. McDonald, 28 Vet. App. 178 (2016) is inapposite, as that case primarily addressed access for a Veteran (or his representative) to paper records in the custody of VA in the context of litigation before the United States Court of Appeals for Veterans Claims.  See Robinson v. McDonald, 28 Vet. App. 178, 192 (2016)(stating that "the appellant or the appellant's representative has a right to inspect paper source documents in the Secretary's possession that were part of the record of proceedings before the Board or the Secretary in connection with the administrative adjudication of the benefit before the Court on appeal").  As to the representative's reference to National Guard and Reserve STRs, as outlined above, the Board is remanding the Veteran's claim in order to attempt to obtain any such records that may exist.  In sum, no further action is currently required in response to the Veteran's representative's contentions.  

Finally, while on remand, all outstanding VA treatment records must be obtained.  In this regard, of record are VA treatment records dated from May 2010 to February 2011.  A February 2011 primary care treatment note referenced reports from the Veteran regarding his hearing and tinnitus and included an assessment of "[d]iminished hearing - [n]ew [diagnosis]."  The note also stated "[d]iminished hearing: consult of hearing test submitted.  See [Veteran] again in 6 mo[nth]s."  In a March 2011 statement, the Veteran referenced VA treatment and stated that "I have been seen by the Audiologist on several occasions.  I have an upcoming appointment to get my third set of hearing aids due to my severe hearing disability."  As the Veteran's statements indicate outstanding VA treatment records that potentially may be relevant to his claims on appeal, such records must be obtained on remand.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Take appropriate efforts to attempt to obtain any STRs that may be available from the Veteran's Reserve and National Guard service.  In this regard, evidence of record (discussed further above in the body of the remand) noted that the Veteran served in the United States Army Reserves from September 1959 to August 1961 and from August 1964 to October 1967, in the Army National Guard of Minnesota from December 1973 to December 1975 and in the Army National Guard of Arizona from January 1983 to February 1990.

Following such efforts, the AOJ should consider whether a new VA opinion is necessary with respect to the etiology of the Veteran's claims on appeal that considers any newly acquired evidence.

2.  Obtain all outstanding VA treatment records, to include from February 2011.  

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



